Citation Nr: 1735813	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) with cognitive dysfunction.

2.  Entitlement to service connection for a left shoulder disability secondary to TBI with cognitive dysfunction.

3.  Entitlement to service connection for a right leg disability secondary to TBI with cognitive dysfunction.

4.  Entitlement to service connection for scars on the back secondary to TBI with cognitive dysfunction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In July 2015, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  The hearing transcript is of record.  In April 2017, the Veteran declined an offer of another Board hearing.

In November 2015, the Board reopened the TBI claim and remanded the underlying claim, as well as the secondary service connection claims, for additional development.

The issues of entitlement to secondary service connection for left shoulder disability, right leg disability, and back scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Pre-existing TBI with cognitive dysfunction increased in severity during service.


CONCLUSION OF LAW

The Veteran's TBI with cognitive dysfunction was aggravated by service.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for TBI with cognitive dysfunction.  As this represents a complete grant of that benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303 (a).  Service connection requires evidence demonstrating: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran is generally presumed to have been in sound condition upon entrance to active duty service except for any disorders noted on the entrance examination.  38 U.S.C.A. § 1132.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  The "clear and unmistakable evidence" standard is an onerous one; it means that the evidence cannot be misinterpreted and misunderstood, i.e., it is undebatable, obvious, or manifest.  See Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).

The Veteran contends that his TBI with cognitive dysfunction is the result of aggravation of a pre-existing disease or disability during his active service.

The November 1973 entrance examination was normal.  On the accompanying medical history report, the Veteran noted a childhood head injury.  The examiner wrote "skull fracture, craniotomy and debridement as child, without sequelae." 

Subsequent service treatment records (STRs) show that the Veteran developed headaches whenever he wore a helmet.  Skull X-rays revealed a defect in the left frontal bone measuring 1.5 centimeters in length by 1.5 centimeters in width, for a total of 2.25 centimeters.  It was noted that the scar and the defect from the craniotomy lay immediately under the helmet band on the left side.  

A medical board report reflects that the Veteran, at age 6, was hit by sheetrock above the left eye, which penetrated intra-cranially.  He incurred a compound depressed skull fracture.  Elevation of the depressed skull fracture in the left frontal area was performed, and a residual cranial defect remained in the left frontal bone.  The physician noted that this cranial defect "gave [the Veteran] no difficulty" and that he "did well until he began to wear a helmet and then he developed increasing headaches whenever he wore a helmet."  The physician diagnosed encephalopathy due to trauma and headaches secondary to a compound depressed skull fracture that existed prior to entry.  He found the Veteran unfit for further service by reason of physical disability.  The physician determined that the Veteran's disability was neither incurred in, nor aggravated by, his active service.  However, he wrote:  "Normally, [the Veteran] would be able to tolerate this skull defect but, unfortunately, this defect is immediately under the helmet band on his steel helmet and is irritated whenever he wears a helmet.  He should do well in civilian life and should have no difficulty from this."

In July 2015, the Veteran testified that wearing the helmet in active service caused red splotching and rubbed against the injury; and that he did not specifically have headaches, but would lose consciousness.  He testified that he had no history of seizures prior to active service.  The Veteran testified that he had no problems with his head injury prior to active service, and that he continued to have problems with blackouts intermittently since his service discharge. 

The August 2010 VA examination report includes the examiner's opinion that there is no medically logical connection between the head injury at age 6 and the syncope episodes (described as headaches by the medical board) while wearing a helmet in active service.  Notably, this rationale does not address aggravation.

In September 2016, the Veteran submitted to another VA examination.  The examiner indicated that the Veteran "clearly had a well-documented head injury with skull fracture indicating probable TBI from age 6."  He opined that nothing in the STRs or the Veteran's contentions "at least as likely as not" caused exacerbation of symptomatology potentially related to the childhood TBI.

The Board finds that the Veteran's TBI with cognitive dysfunction clearly and unmistakably existed prior to his active service.  The Board assigns great probative value to the STRs and the September 2016 VA examination report.  The STRs show that the Veteran reported the childhood skull injury (now diagnosed as TBI), and the clinician noted this disability.  The September 2016 VA examiner considered all relevant evidence and found that the TBI was clearly documented.  

The Board also finds that the Veteran's pre-existing TBI with cognitive dysfunction worsened during service.  The Board assigns great probative value to the STRs and the Veteran's testimony, which show that this condition increased in severity.  The medical board examiner noted that the Veteran had been doing well until he started wearing a helmet in service, that the helmet caused headaches (described as blackouts by the Veteran), and that the Veteran would not have any difficulty as a civilian, presumably because he would not be wearing a helmet.  The September 2016 VA examiner's opinion is inadequate because it fails to address whether the worsening is due to the natural progress of the disease or otherwise demonstrates by clear and unmistakable evidence that the Veteran's TBI with cognitive dysfunction was not aggravated by his service.  Stated differently, the 2016 VA examiner's opinion does not constitute clear and unmistakable evidence needed to rebut the presumption of aggravation.


ORDER

Entitlement to service connection for TBI with cognitive dysfunction is granted.


REMAND

In July 2015, the Veteran testified that his left shoulder disability, his right leg disability, and the scars on his back happened during blackouts caused by the now service-connected TBI with cognitive dysfunction.

The August 2010 VA examination report includes the examiner's opinion that there is no connection between the childhood head injury and the right leg disability, left shoulder disability, and back scars.  However, the Veteran was not service-connected for TBI at that time.  Moreover, the examiner did not consider the Veteran's lay statements concerning blackouts.  The September 2016 VA examination report does not contain a nexus opinion with respect to secondary service connection.  Thus, remand for an addendum opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion, preferably from the September 2016 examiner.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  The examiner should address whether it is at least as likely as not, i.e., 50 percent or greater probability, that the Veteran's currently diagnosed right leg disability, left shoulder disability and/or back scars have been caused or aggravated (permanently worsened beyond normal progression) by the service-connected TBI with cognitive dysfunction.  If the Veteran is found to have a disability that is aggravated by a service-connected disability, the examiner should quantify the approximate degree of aggravation.

The examiner should consider the Veteran's February 2010 VA Form 21-4138, his July 2015 hearing testimony, and the July 2017 post-remand brief.

2. Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted in full, the AOJ must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


